         Case
         Case 1:17-cv-08632-VEC
              1:17-cv-08632-VEC Document
                                Document 24
                                         23 Filed
                                            Filed 11/02/18
                                                  11/01/18 Page
                                                           Page 1
                                                                1 of
                                                                  of 2
                                                                     2



UNITED STATES DISTRICT COURT                                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                             DOCUMENT
                                                                          ELECTRONICALLY FILED
———————————————————————————X
                                                                          DOC #:
THE ANNUITY, PENSION, WELFARE AND TRAINING                                DATE FILED: 11/2/2018
FUNDS OF THE INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 14-14B, AFL-CIO BY THEIR TRUSTEES
EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN                           ORDER OF
CRONIN, DON DeNARDO, KENNETH KLEMENS, JR.,                                 VOLUNTARY
JOHN F. O’HARE, DENISE M. RICHARDSON and ERNESTO                           DISMISSAL
TERSIGNI,
                 -and-                                                     17-CIV-8632 (VEC)

THE ANNUITY, WELFARE AND APPRENTICESHIP
SKILL IMPROVEMENT & SAFETY FUNDS OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 15, 15A, 15C & 15D, AFL-CIO, BY THEIR
TRUSTEES JAMES T. CALLAHAN, THOMAS A.
CALLAHAN, MICHAEL SALGO and DENISE M.
RICHARDSON and CENTRAL PENSION FUND OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS,
BY ITS CHIEF EXECUTIVE OFFICER MICHAEL R.
FANNING,

                                     Plaintiffs,
                      -against-

NAVILLUS TILE, INC. d/b/a NAVILLUS CONTRACTING,
ADVANCED CONTRACTING SOLUTIONS LLC d/b/a
ACS-NY LLC, TIME SQUARE CONSTRUCTION, INC.
and HDK CONSTRUCTION, LLC,

               Defendants.
———————————————————————————X

       Pursuant to F.R.C.P. 41(a)(1) of the Federal Rules of Civil Procedure, each of the

Plaintiffs named herein, by their counsel, BRADY McGUIRE & STEINBERG, P.C., hereby give

notice that the above-captioned matter is voluntarily dismissed as against Defendants

NAVILLUS TILE, INC. d/b/a NAVILLUS CONTRACTING, ADVANCED CONTRACTING
            Case
            Case 1:17-cv-08632-VEC
                 1:17-cv-08632-VEC Document
                                   Document 24
                                            23 Filed
                                               Filed 11/02/18
                                                     11/01/18 Page
                                                              Page 2
                                                                   2 of
                                                                     of 2
                                                                        2



   SOLUTIONS LLC d/b/a ACS-NY LLC, TIME SQUARE CONSTRUCTION, INC. and HDK

   CONSTRUCTION, LLC.

   Dated: Tarrytown, New York
          November 1, 2018
                                                     Respectfully submitted,

                                                     BRADY McGUIRE & STEINBERG, P.C.

                                                     /s/ James M. Steinberg, Esq.
                                                     __________________________________
                                               By:   James M. Steinberg (JS-3515)
                                                     Attorneys for Plaintiffs
The case is dismissed pursuant to Rule 41(a)
                                                     303 South Broadway, Suite 234
(1)(A)(i). The Clerk of the Court is
respectfully directed to terminate all open          Tarrytown, New York 10591
motions and deadlines and to close the case.         (914) 478-4293

   SO ORDERED:               Date: 11/2/2018

   _______________________________
   The Honorable Valerie E. Caproni
   United States District Judge
